
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 154
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Hastings of
			 Florida submitted the following concurrent resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  African-Americans and Jewish-Americans share common historical experiences and
		  a commitment to a society free from hatred and violence.
	
	
		Whereas the tragic shooting of Special Police Officer
			 Stephen Tyrone Johns at the United States Holocaust Memorial Museum in
			 Washington, DC, on June 10, 2009, was an act of violence profoundly affecting
			 both the African-American and Jewish-American communities;
		Whereas Officer Johns, an African-American, was allegedly
			 killed by a White supremacist while defending an institution devoted to Jewish
			 history and dedicated to eradicating all forms of hatred and violence;
		Whereas Officer Johns’ murder sadly demonstrates an
			 historic commonality between the African-American and Jewish communities, that
			 of being the target of senseless acts of hate-motivated violence;
		Whereas the events at the Holocaust Museum remind us that
			 the African-American and Jewish-American communities must continue to work
			 together to realize the common goal of combating hatred, intolerance, and
			 violence with education, community-building, and a commitment to work together
			 to improve our world;
		Whereas African-Americans and Jewish-Americans have a long
			 and proud tradition of working together to eliminate all forms of racism,
			 xenophobia, and anti-Semitism, and to build communities of toleration,
			 acceptance, mutual respect and understanding, and appreciation for diversity of
			 backgrounds and life experiences;
		Whereas this tradition of joint activism includes the
			 founding of the National Association for the Advancement of Colored People, the
			 fight against Nazism, the expansion of civil rights, and the struggle against
			 poverty;
		Whereas by standing together, African-Americans and
			 Jewish-Americans present a powerful front to advance acceptance and
			 understanding, and to make progress on alleviating many of the great social
			 inequalities in the United States, including poverty, discrimination,
			 disparities in education and health, and improving underprivileged and
			 underserved communities;
		Whereas the attempt to eliminate prejudice requires that
			 all people in the United States develop respect and acceptance of cultural
			 differences and to continue the dialogue across ethnic, cultural, and religious
			 boundaries;
		Whereas there is growing awareness of the need to
			 complement tough hate crime laws and vigorous enforcement, which can deter and
			 address violence motivated by bigotry, with education and training initiatives
			 designed to reduce prejudice; and
		Whereas it is the long standing policy of the United
			 States Government to stand firm against crimes of hatred wherever and whenever
			 they occur and to ensure justice: Now, therefore, be it
		
	
		That—
			(1)Congress—
				(A)honors the
			 sacrifice of Special Police Officer Stephen Tyrone Johns in his defense of the
			 staff and visitors of the United States Holocaust Memorial Museum; and
				(B)views this special
			 relationship as an opportunity for dialogue for all people who seek ways of
			 fighting injustice and securing dignity for all; and
				(2)it is the sense of Congress that—
				(A)the
			 African-American and Jewish-American communities should continue to work
			 together to combat all forms of hate-inspired violence; and
				(B)leaders and
			 individuals in both communities should make an increased effort to meet
			 regularly to discuss matters of mutual interest and concern.
				
